EXHIBIT 99.A News For Immediate Release El Paso Corporation Board Votes to Amend Special Meeting By-Laws HOUSTON, TEXAS, December 6, 2007—El Paso Corporation (NYSE: EP) announced today that its board of directors has voted to amend the company’s by-laws to modify the provisions regarding the calling of special meetings.This amendment permits stockholders who own at least 25 percent of El Paso’s outstanding common stock to call a special meeting of stockholders.A copy of the amended by-laws and Corporate Governance Guidelines can be found in the Investors section of ElPaso’s Web site at www.elpaso.com. Previously, a special meeting of stockholders could be called only by a majority of the board of directors, the chairman of the board, the chief executive officer, or the president. El Paso Corporation provides natural gas and related energy products in a safe, efficient, and dependable manner. The company owns North America's largest interstate natural gas pipeline system and one of North America's largest independent natural gas producers. For more information, visit http://www.elpaso.com. Contacts Investor-Media Relations Bruce L. Connery, Vice President Office:(713) 420-5855 Fax:(713) 420-4417 Media Relations Richard Wheatley, Manager Office:(713) 420-6828 Fax:(713) 420-6341
